         Case 3:20-cv-00313-BR          Document 1       Filed 02/26/20     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CHRISTOPHER L. CARDANI
Christopher.Cardani@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America



                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

 UNITED STATES OF AMERICA,                                      Case No. 3:20-cv-00313-BR

              Plaintiff,
                                                                COMPLAINT IN REM FOR
              v.                                                FORFEITURE

 722 NE SKIDMORE STREET,
 PORTLAND, MULTNOMAH
 COUNTY, STATE AND DISTRICT OF
 OREGON, REAL PROPERTY WITH
 ITS BUILDINGS, APPURTENANCES
 AND IMPROVEMENTS, in rem,

                Defendant.


       Plaintiff, United States of America, for its Complaint in rem for forfeiture, alleges:

                                             COUNT 1

                                                 I.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 21

U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.


Complaint in rem for Forfeiture                                                                 Page 1
          Case 3:20-cv-00313-BR          Document 1    Filed 02/26/20    Page 2 of 4




                                              II.

       Defendant Real Property, in rem, 722 NE SKIDMORE Street, Portland, Oregon, more fully

described as:

                The West one-half of Lot 16, Block 11, LINCOLN PARK ANNEX, in the City of
                Portland, County of Multnomah and State of Oregon.
                Tax ID: R207354.

       Hereinafter, referred to as DEFENDANT REAL PROPERTY.

       DEFENDANT REAL PROPERTY is now and during the pendency of this action will be

within the jurisdiction of this Court. DEFENDANT REAL PROPERTY is located in the State of

Oregon, Multnomah County.

                                              III.

       DEFENDAT REAL PROPERTY, in rem, as described above, represents property involved

in or traceable to property involved in money laundering offenses in violation of 18 U.S.C. §§

1956(a)(1)(B)(i) and 1957, and is therefore subject to forfeiture pursuant to 18 U.S.C. §

981(a)(1)(A), as more particularly set forth in the Declaration of Special Agent Scott McGeachy,

Internal Revenue Service-Criminal Investigations, marked as Exhibit A, attached and fully

incorporated herein by this reference.

                                           COUNT 2

                                              IV.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 21

U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                              V.

       Defendant REAL PROPERTY, in rem, 722 NE SKIDMORE Street, Portland, Oregon,

more fully described as:

Complaint in rem for Forfeiture                                                          Page 2
          Case 3:20-cv-00313-BR         Document 1       Filed 02/26/20     Page 3 of 4




               The West one-half of Lot 16, Block 11, LINCOLN PARK ANNEX, in the City of
               Portland, County of Multnomah and State of Oregon.
               Tax ID: R207354

is now and during the pendency of this action will be within the jurisdiction of this Court.

DEFENDANT REAL PROPERTY is located in the State of Oregon, Multnomah County.

                                                VI.

       DEFENDAT REAL PROPERTY, in rem, as described above, represents real property

constituting, or derived from, any proceeds obtained, directly or indirectly, from violations of 21

U.S.C. § 841, and is forfeitable to the United States pursuant to the provisions of 21 U.S.C. §

881(a)(6), as more particularly set forth in the Declaration of Special Agent, Scott McGeachy,

marked as Exhibit A, attached and fully incorporated herein by this reference.

       WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of DEFENDANT REAL PROPETY, in rem; that due notice be given to all interested

persons to appear and show cause why forfeiture of this DEFENDANT REAL PROPETY, in rem

should not be decreed; that due proceedings be had thereon; that this DEFENDANT REAL

PROPETY, in rem be forfeited to the United States; that the Plaintiff United States of America be

awarded its costs and disbursements incurred in this action.

       Dated: February 26, 2020.                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney


                                                      /s/ Christopher L. Cardani
                                                      CHRISTOPHER L. CARDANI
                                                      Assistant United States Attorney



Complaint in rem for Forfeiture                                                                Page 3
           Case 3:20-cv-00313-BR            Document 1     Filed 02/26/20    Page 4 of 4




                                           VERIFICATION


        I, SCOTT MCGEACHY declare, under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with the Internal Revenue Service-Criminal

Investigations and that the foregoing Complaint in rem for Forfeiture is made on the basis of

information officially furnished and upon the basis of such information the Complaint in rem for

Forfeiture is true as I verily believe.



                                          /s/ Scott McGeachy
                                          SCOTT MCGEACHY
                                          Special Agent
                                          Internal Revenue Service-Criminal Investigations




Complaint in rem for Forfeiture                                                              Page 4
                                 Case 3:20-cv-00313-BR                                   Document 1-1                   Filed 02/26/20                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      Real Property located at, 722 SKIDMORE STREET,
                                                                                                               PORTLAND, MULTNOMAH COUNTY, OREGON
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Christopher L. Cardani - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) and 18:981(a)(1)(A)
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to/involved in money laundering offenses and drug trafficking offenses
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION    DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                           JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 2/26/2020                                                               s/Christopher L. Cardani
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
